WILLIAMS, J.
I respectfully dissent and believe the trial court improperly sent the issue of punitive damages to the jury.
The Solankis failed to submit any evidence at trial that Wal-Mart’s actions in processing Mr. Solanki’s credit card or in complying with law enforcement’s request were “willful, wanton, or in reckless disregard of [Mr. Solanki’s] rights.” See Longshore v. Saber Sec. Servs., Inc., 365 S.C. 554, 564, 619 S.E.2d 5, 11 (Ct.App.2005) (finding “the plaintiff must prove the defendant’s misconduct was willful, wanton, or in reckless disregard of his rights” to support an award of punitive damages). Although I believe the error in hand-keying Mr. Solanki’s credit card information would give rise to a negli*242gence claim against Wal-Mart, no evidence was introduced at trial to show Wal-Mart’s conduct was so gross or reckless of consequences that punitive damages were warranted. See Rogers v. Florence Printing Co., 233 S.C. 567, 577, 106 S.E.2d 258, 263 (1958) (“The test by which a tort is to be characterized as reckless, wil[l]ful or wanton is whether it has been committed in such a manner or under such circumstances that a person of ordinary reason or prudence would then have been conscious of it as an invasion of the plaintiffs rights.”); Hicks v. McCandlish, 221 S.C. 410, 415, 70 S.E.2d 629, 631 (1952) (“Gross negligence is a relative term, and means the absence of care that is necessary under the circumstances, but the absence of this care alone, whether called ‘gross’ or ‘ordinary’ negligence, does not authorize the jury to give exemplary damages.”); Bell v. Atl. Coast Line R. Co., 202 S.C. 160, 171, 24 S.E.2d 177, 182 (1943) (“While punitive damages are recoverable for negligence so gross or reckless of consequences as to imply or to assume the nature of wantonness, willfulness or recklessness, yet they are not awarded in this state for mere gross negligence.”).
Specifically, testimony from trial negates the Solankis’ claim that Wal-Mart acted in a reckless manner. Ryan Smalls, the Wal-Mart employee who handled Mr. Solanki’s transaction, testified at trial to Wal-Mart’s internal procedures for handling credit card transactions. Smalls testified that WalMart’s policy, when a credit card would not swipe at a self-checkout station, was to first try to finalize the transaction at the self check-out station. If this did not work, an employee would suspend the transaction and attempt to process the transaction at the employee’s work station. If the credit card still would not work, the employee would hand key the credit card number into the system twice to ensure accuracy, enter the expiration date, and then ask a customer service manager to manually perform an override. After the override was performed, the employee would then enter the three-digit security code on the back of the credit card before finalizing the transaction. According to Smalls, even a manager could not override the transaction if each of these steps were not properly taken. Although Smalls did not independently recollect this transaction with Mr. Solanki, after viewing the video surveillance, he affirmed that each of the foregoing steps was *243taken during this transaction. Further, although it is regrettable that Mr. Solanki spent six nights in jail as a result of this incident, the Solankis presented no evidence that Wal-Mart’s actions of complying with law enforcement’s request were unreasonable or that Wal-Mart intentionally and recklessly processed Mr. Solanki’s credit card transaction. See Mishoe v. QHG of Lake City, Inc., 366 S.C. 195, 201, 621 S.E.2d 363, 366 (“In order to receive an award of punitive damages, the plaintiff has the burden of proving by clear and convincing evidence the defendant’s misconduct was willful, wanton, or with reckless disregard for the plaintiffs rights. A conscious failure to exercise due care constitutes willfulness.” (internal citations omitted)).
Moreover, I believe the trial court erred when it failed to adequately assess the culpability of Wal-Mart’s conduct before charging the jury on punitive damages. See S.C. Farm Bureau Mut. Ins. Co. v. Love Chevrolet, Inc., 324 S.C. 149, 154, 478 S.E.2d 57, 59 (1996) (“First, the [trial] court must determine whether the defendant’s conduct rises to the level of culpability warranting a punitive damages award. If not, the issue of punitive damages may not be submitted to the jury.” (emphasis added)); Longshore, 365 S.C. at 564, 619 S.E.2d at 11 (“[T]rial judges in this state have long been required, as a threshold matter, to assess the culpability of a defendant’s conduct to determine whether punitive damages are available in a given case (i.e., whether the issue should be submitted to the jury).” (emphasis added) (quoting South Carolina Farm Bureau Mut. Ins. Co. v. Love Chevrolet, Inc., 324 S.C. 149, 152, 478 S.E.2d 57, 58 (1996))). Rather, the extent of the trial court’s observation on the issues of gross negligence and punitive damages was as follows:
As a general rule, the issues of gross negligence are properly for the jury to determine. There’s evidence, based upon the weirdness of the transaction, for lack of a better word, ... from which the jury could conclude that, in some way, ... the defendant Wal-Mart, was grossly negligent in the way they handled the transaction.... I’ll charge gross negligence and punitives.
I believe the “weirdness of the transaction,” standing alone, is insufficient as a matter of law to substantiate a gross negligence claim or to support an award of punitive damages. *244Thus, I respectfully disagree with the majority and would hold the trial court erred in submitting the issue of punitive damages to the jury.